Notice of Allowance
1.	This Office Action is in response to the Applicant’s communication filed on 11/19/2021. In virtue of this communication, Claims 1-8, 11-18, 77, 87, 115 and 116 are currently patentable in this communication. 

Allowable Subject Matter
2.	Claims 1-8, 11-18, 77, 87, 115 and 116 are allowed, and renumbered as 1-20.

3.	The following is a statement of reasons for the indication of allowable subject matter:
	Anthony, JR. et al. Pub. No.: US 2013/0121159 A1 teach breakout mechanism, and monitoring network traffic for breakout criteria (see fig. 8-9); 
Park et al. Pub. No.: US 2018/0324663 A1 explain communications for network slicing using resource status information (see fig. 10-13 & 16-22);
Youn et al. Pub. No.: US 2018/0376384 A1 describe performing handover attach procedure via AMF between networks in wireless communication system (see fig. 9-20);and
Kim et al. Pub. No.: US 2020/0275331 A1 teach handover from 5GS to EPS using local breakout, i.e., PDU sessions contexts (par. 0161), in wireless communication system (see fig. 1-10).
	However, the prior art of record fails to anticipate the claim limitations or render the claimed limitations, as a whole, obvious, singly or in combination, particularly, “receiving a session establishing and transmitting a request after determining a breakout protocol 

Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN A HTUN whose telephone number is (571)270-3190.  The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/SAN HTUN/
Primary Examiner, Art Unit 2643